 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Board has been administratively advised that the RegionalDirector for the Twelfth Region is investigating the jurisdictionalaspects of the charge in Case No. 12-CA-1371.On the basis of the above, the Board is of the opinion that :1.The Employer is engaged in the electrical contracting business.2.The Board's standard for exercising jurisdiction over a nonretailenterprise is a minimum of $50,000 outflow or inflow, direct or indirect.Siemons Mailing Service,122 NLRB 81, 85;Eau Clair Building andConstruction Trades Council and Robert Bauer,122 NLRB 1341, 1343.Accordingly, the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, that :1.Although the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, the Board would notassert jurisdiction over the Employer herein on the facts submittedbecause they fail to show direct or indirect outflow or inflow of atleast $50,000 in any given year.'On the facts before it the Board isunable to conclude that the Employer has any outflow, whether director indirect.Mere allegations that the Employer has performed andispresently performing services for persons engaged in commerce,'while perhaps offering a basis for legal or statutory jurisdiction, areinadequate to establish outflow.Hence, the only basis for assertingjurisdiction is an inflow of $47,490.30, which falls short of the Board'sminimum standard of $50,000.Even if the value of the used truckpurchased in 1959 is added to this figure, the total inflow wouldamount to but $48,890.30.2.The Board expresses no opinion as to whether it would takejurisdiction over or render a decision on the merits of the controversywhich is the subject of the State court action.1We interpret the Employer's data to mean that 10 percent,of its purchases are purelylocal in nature,and that the figure $5,276.70 does not represent a discount on theEmployer's total purchases.Rapid Bindery,Inc.,and Frontier Bindery CorporationandLocal Union No. 685,Printing Specialties and Paper ProductsUnion, International Printing Pressmen and Assistants' Unionof North America,AFL-CIO.Case No. 3-CA-1253.April 15,1960DECISION AND ORDEROn September 18, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices in violation of Section 8(a) (1), (3), and (5) of the Act andrecommending that they cease and desist therefrom and take certain127 NLRB No. 33. RAPID BINDERY, INC.213affirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,' and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents, Rapid Bindery,Inc., Dunkirk, New York, and Frontier Bindery Corporation, Tona-wanda, New York, their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local Union No. 685, PrintingSpecialties and Paper Products Union, International Printing Press-men and Assistants' Union of North America, AFL-CIO, or in anyother labor organization of their employees, by discharging, layingoff, refusing to reinstate, or in any other manner discriminating inregard to their hire or tenure of employment or any term or conditionof employment.(b)Threatening employees with economic reprisals or making thempromises of benefit to discourage membership in or activity on behalfof any labor organization.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :1Respondents' request for oral argumentisherebydenied as,in ouropinion, therecord, exceptions, and brief adequately present thepositionsof the parties. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer the employees listed in Appendix A, attached to the In-termediate Report, immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their senior-ity or other rights and privileges, and make them and all employeeson the December 3, 1958, payroll whole in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment record, timecards, personnel records and reports, andall other records necessary for the determination of the amount ofbackpay due and the right of reinstatement under this Order.(c)Upon request, bargain collectively with Local Union No. 685,Printing Specialties and Paper Products Union, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO,as the exclusive bargaining representative of the Respondents' em-ployees at the Tonawanda, New York, plant (formerly its Dunkirkplant), excluding office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.(d)Post at their Tonawanda, New York, plant, copies of the noticeattached to the Intermediate Report marked "Appendix B." 2 Copiesof said notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by Respondents, be posted bythem immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Order, what steps they havetaken to comply herewith.2 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASECharges havingbeen filed inthe above-entitled case, a complaint and notice ofhearing thereon having been issuedand served by the General Counsel of theNationalLabor Relations Board,and an answer having beenfiled bythe Respond-ents, a hearing involving allegations of unfairlaborpractices in violation of Sec-tion 8(a) (1), (3),and (5)of theNational Labor Relations Act, as amended, washeld in Dunkirk, New York, on July 13, 14,15, and16, 1959,beforethe dulydesignated Trial Examiner.At thehearing all parties were represented,were affordedfull opportunity to beheard,to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues,to argueorallyuponthe record,and to file briefs and proposed findingsof fact.Briefshavebeen received from GeneralCounseland counsel for theRespondents. RAPID BINDERY, INC.215Disposition of the Respondents'motion to dismiss,made at the conclusion of thehearing and upon which ruling was then reserved,ismade by the following findings,conclusions,and recommendations.Upon the entire record in the case, and upon his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSRapid Bindery, Inc., is a New York corporation which, until the last of February1959, was engaged in the operation of a bindery plant at Dunkirk, New York.Frontier Bindery Corporation was incorporated in May 1959; prior to that monthand since December 1958 it had been operating as a partnership.At first as a part-nership and since then as a corporation it has operated a bindery at Tonawanda,New York.At the hearing counsel for the Respondents conceded, and it is found, that boththe Respondents Rapid and Frontier were and/or are engaged in commerce withinthe meaning of the Act, each having shipped or now shipping goods valued at morethan $50,000 out of the State of New York annually.Both Respondents are owned and controlled by one family, the Koessler family,in operating functions consisting principally of J. Walter Koessler and his brother,Kenneth.While it appears that during the course of the hearing the corporationof Rapid was in the process of dissolution, the officers still were and had been: J.Walter Koessler, president; Kenneth Koessler, vice president; and W. J. Hammond,secretary-treasurer.All stock of Rapid is owned by the two Koessler brothers.When Frontier was formed as a partnership, the Company consisted of the twoKoessler brothers and Hammond, acting as trustee for 16 members of the Koesslerfamily.Officers of the Frontier Corporation are: J. Walter Koessler, president;Kenneth Koessler, vice president; and Hammond, treasurer.The two Koesslerbrothers own 50 percent of Frontier's stock, while Hammond serves as trustee forthe other 50 percent for the same 16 members of the Koessler family. Joseph F.Klausman was and is the general superintendent for these Koessler properties, andRichard Roll was superintendent of the Rapid Bindery plant until Frontier beganoperations, when he became superintendent of that plant.All machinery previouslyoperated by Rapid has been moved to the Frontier plant.On the basis of the foregoing undisputed facts, the Trial Examiner concludes andfinds, as alleged in the complaint, that the Respondent Rapid and its successor andalter ego,Respondent Frontier, constitute a single employer within the meaning ofSection 2(2) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 685, Printing Specialties and Paper Products Union, Interna-tional Printing Pressmen and Assistants' Union of North America, AFL-CIO, is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe major question presented by the pleadings is whether or not the Respondentsabandoned Rapid's operations at Dunkirk and moved them to a new location, inTonawanda, there operating as Frontier, to discourage membership in the ChargingUnion and in order to evade their legal obligations under the Act to bargain collec-tively with this labor organization which had, shortly before the initial move, beencertified by the Board as the exclusive bargaining agent for a unit of employees atRapid.Stemming from this major issue are questions: (1) As to whether or notthe Respondents refused to bargain in good faith with the Union when making thismove; and (2) as to whether or not they illegally discriminated against a majorityof employees on Rapid's payroll by discharging them from that payroll and failingto reinstate them on Frontier's payroll.At the hearing, for the first time, the Respondents interjected an issue of claimedfraud on the part of a Board agent-claiming, in effect, that because of such allegedfraud, the consent election and resultant certification of the Union is invalid.B. The claim of fraudAt the hearing the counsel for the Respondents for the first time raised a pointof alleged fraud, claiming in effect that officials of the Respondent Rapid were 216DECISIONSOF NATIONALLABOR RELATIONS BOARDimproperly advised by a Board agent at the time the consent-election agreement wasentered into.Itwould normally follow,of course,that were there serious merit tothis claim,the election and certification would be invalid.The testimony of Kenneth Koessler on this matter in substance is as follows.OnOctober 13,1958, following the filing of the Union's petition,Koessler and Ham-mond met with Union Representative Bassett,at the Board's Regional Office, in aninformal conference conducted by Field Examiner Irving.Koessler agreed withBassett as to the eligibility list for voting,as to the date the election should be held,and that it would be an election by consent of the parties instead of a Board-orderedelection.At this point,according to Koessler'sown testimony,he mentioned thathe thought the election should be delayed because of the possibility that the plantwould be closed,all or in part. Irving said this was a matter for the parties involvedto discuss,and suggested that they talk it over in his absence.They did so,and afterKoessler had told Bassett that they had been considering some move for 2 yearsBassett urged that they go ahead with the electionKoessler agreed, and they soreported to Irving.The consent-election agreement was thereupon signed and-sofar as the record shows-the Respondents never raised the question of the validityof this mutual agreement,of the election,or of the certification until the day thehearing opened,nearly 9 months after the election.Accepting Kenneth Koessler's account of the meeting at the Board office as sub-stantially accurate,the Trial Examiner concludes and finds thatthere is no meritin the claim of fraud.'C. The electionand certificationPursuant to the consent-election agreement entered into on October 13, 1958, anelection was conductedby theBoard on October30The ChargingUnion polled amajority of the votes,and on November 6, 1958, was certified.The complaint alleges, the consent-election agreement signedby theRespondentRapid concedes,and it is here found that the appropriate collective-bargaining unitconsists of all employees of Rapid at its Dunkirk,New York, plant,excluding officeclerical employees,guards, professional employees,and supervisors as defined inthe Act.The TrialExaminer concludes and finds, on the basis of the aforesaid Board-conducted election and certification,that the Charging Union was, onNovember 6,1958, and at all times since has been,the exclusive bargaining agent for all em-ployees inthe aforesaid appropriate unit.D. Illegal Interference before the electionSuperintendent Roll, then of Rapid's plant at Dunkirk, received a copy of theUnion's petition shortly after it was filed on October 6. It is undisputed that soonafter its receipt he called employees of each of two shifts together,in substance saidthat he was "flabbergasted,"and asked why they had not come to him first.Heurged that they join some other union,or form one of their own, and a few dayslater called the groups together and instructed them to take a vote as to whether ornot they wanted the Charging Union to represent them.Whether or not Roll acted under instructions from his superiors-his action wasplainly illegal,itwas never disavowed by higher authorities,and the Respondents areaccountable therefor.Rollwell knew that the question was then before theBoard, and his conduct was violative of the Act in directing a poll.2The day before the election was to be held Roll called employee Rutkowski tohis desk, asked her to call the other female employees together in an upstairs office,1It appears to be the claim of the Respondents'counsel that Irving committed fraud bynot informing Koessler that he had the right to be represented by counselThis claimrequires no discussionNo formal hearing was held. It appears also to be the claim thatIrving should have advised postponement of the hearing.This claim also is withoutmeritThe Respondents' testimony is all to the effect that at the date of this meetingany move was speculative,and General Counsel points toColonial Shirt Corporation,114 NLRB 1214,1216,as establishing that under such speculative conditions the Boarditselfwould have ordered the election2 That Roll,in querying employees and directing the poll,was motivated by more thanan innocent desire for information,as be claimed,is established by the credible testimonyof a number of employeesTo one group he declared that if the employees joined theCharging Union, the work would be moved to another plant,like Texas.(The Koesslersoperated an unorganized plant in Texas,as Kenneth Roessler conceded ) RAPID BINDERY, INC.217and try to talk them "out of the Union," according to her credible testimony.At thesame time he told her that Koessler wanted him to draw up "new blue prints,"if the Union was voted in, for a "new bindery." Rutkowski carried out Roll'sinstructions.3Two days before the election Rapid's officers held a dinner for all its employees.J.Walter Koessler made a speech in which he said he was sorry about conditionsthen existing at the plant.He offered to pay them wages called for in a binderyunion contract, and passed such a contract around among them.While there is somedispute as to whether or not Koessler, in so many words, actually offered these wagebenefits if the employees voted against the Union, under the circumstances-includingthe fact that such benefits were offered just before the election, and the fact thathe admitted having told them that his "wishes in the matter would be the book-binders union," an organization not involved in the election-it is reasonably con-cluded that his remarks constituted an effective promise of economic benefits ifemployees voted against the Union.Furthermore, such promises must be appraisedin all their context.Having told them whathiswishes were concerning their union,he informed them, according to his own testimony, that he and his brother "couldnever make up our mind whether that bindery should be kept in existence ordiscontinued."It is likewise uncontradicted that Koessler also told the employeesthat "no damned Bassett" (the union representative) was "going to tell him whatto do."It is contradicted and found that on the day of the election, after the balloting,Roll told employee Gens that he was sorry to hear the Union got in, because theywould have to move the machines out.As noted hereinafter, the machines andplant were moved, leaving no doubt in the minds of employees as to the real meaningand intent of Koessler's thinly veiled promises and threats.On the day before the election Overseer Margaret Soper, a supervisor within themeaning of the Act,4 told the female employees on the afternoon shift that if they"got the Union in," Koessler would move, because he hated Bassett. Soper furthertold them that Koessler could move the machines because he had five other placeshe could move them to.5E. The moving of machinery and signing of a contractHaving threatened to move the bindery if the Union won the election, managementof the Respondent Rapid began preparing for such move shortly after the voting, andat the same time engaged in negotiations with the Union which culminated, on orabout December 23, 1958, in the signing of a contract which it agreed to observe andfollow until January 11, 1960.As a witness, J. Walter Koessler insisted that the decision to "cease operating" inDunkirk was made "about October 15."Other facts fail to support his claim as tothe date of the "decision," and the Trial Examiner is unable to accept it as true. Inthe first place, either he erred in his claim as to the date of the decision, or he wasless than candid with his employees in his speech just before the election.As notedabove, at the dinner and according to his own testimony, he told them that forsome 2 years consideration had been given to some move, but as of that date thedecision had not been made. It is the testimony of Kenneth Koessler, also, that itwasnot until November 3,a few days after the election, that definite oral commit-ment was made to lease new premises at Tonawanda to which Rapid's machinery wasthereafter moved.Kenneth Koessler met with union representatives to begin negotiations onNovember 24, about 3, weeks after commitment had been made for lease of new3Roll admitted instructing this employee to talk to the others about the Union, butsaid he did not recall about the blueprints4Early in his testimony JW. Roessler Identified Soper as a "supervisor" and saidshe was "overseer of the bindery."When Roll left Dunkirk to superintend the Frontierplant, Soper remained in charge of the operations at Dunkirk.Roll testified that Soperhad the authority to discipline employees, and other evidence, undisputed, establishesthat she exercised such authority5The above findings rest upon the credible testimony of employee Rozumalski. Soper'sdenials are not credited. In a sworn affidavit before a Board agent dated April 1, 1959,Soper admitted that "After the election, I told the girls that the plant was going to movebecause they had voted for the Union " In the same affidavit she admitted that at thecompany dinner, just before the election, "Mr Roessler said that he would move the plantif they voted for the Pressmanunion." 218DECISIONSOF NATIONALLABOR RELATIONS BOARDpremises.Koessler revealed nothing of this action to the Union, although it isobvious that he well knew the employees and their jobs would be substantiallyaffected.This conclusion depends not only upon the reasonable probabilities of thesituation, but upon the following facts, established by the credible and unrefutedtestimony of James Matteson, a disinterested witness.In mid-November Superintendent Roll came to Matteson, then a machine operatorat the Dunkirk bindery, and asked if he had joined the Union or had "signed anypapers."Matteson told him he had not. Later the same day Roll returned tohim, repeated his inquiry, and received the same answer.This time Roll suggestedthat the employee lay off for a couple of weeks and then he could go to work at thenew plant in Kenmore.6Matteson said he would think it over, but it appears thathe did not lay off.On December 4r when machinery-including the one he wasworking on-was moved from Dunkirk Matteson asked Roll if he could be trans-ferred into one of the departments of Great Lakes Color Printing plant-another ofthe Koessler enterprises at the same Dunkirk premises.Roll said that he could notbe transferred, adding that Koessler did not want any of the Rapid personnel to be"transferred around in the plant."Roll offered Matteson, however, a job at hissame machine in Kenmore and with more wages, but cautioned him: "When youcome in there, I don't want no union. I don't want you to talk nothing about aunion at all, because there we do not stand getting a union, and if we do have aunion in there, Mr. Koessler would move the plant to Pennsylvania. .Koessler and union representatives met again on December 3.Again Koesslersaid nothing about moving, although that night machines were moved from theDunkirk plant.At the next negotiating meeting, on December 10, employee members of theunion committee sharply criticized Koessler for not informing them of the move.Koessler, according to his own testimony, gave them this surprising answer:If I had brought this discussion up during a contract negotiation, I think itmight have been construed as duress.The union representatives then asked what was to be done about the remainingmachinery, and Koessler replied that he did not know, that they were "appraising"the matter and making a cost analysis.As noted, a contract was signed on December 23, 1958.F. Restraint and coercion after the electionAfter the election, and in addition to incidents described above, management andsupervisors continued to discourage union membership and adherence by voicingcoercive remarks.In summary, the following occurred:1.In November employee Marian LeBaron was on sick leave. She called Roll,and asked when she could return to her job.Roll replied that he would like tohave her back then, but "with the girls wanting the Union he didn't know howlong the plant was going to be there." 7 She was not recalled until a few dayslater.2.After an extended absence from work, employee Marie Roessler returned tothe plant on November 11. Soper, previously identified as a supervisor within themeaning of the Act, asked her how she had voted at the election. Soper then toldher she had been informed by Kenneth Koessler that unless the girls changed theirminds about the Union, the plant would be moved.83.On December 4 or 5, shortly after machinery had been moved out of the plant,employee Helen Sarek asked Soper "what happened," and Soper replied:It is what you girls wanted.You wanted the Union, and Mr. Koessler had saidat the dinner that he would move the machines out if you joined the Union, soyou have nobody to blame but yourselves.9 Throughout the record the Tonawanda plant is referred to as in Kenmore.4 Roll's qualified denial is not credited.He denied making the statement but admitted,"I can't recall the conversation."The above quotation is from LeBaron's credibletestimony.5In her affidavit, previously referred to, Soper admitted that she called Koessler, onsome unspecified date after the election, and "asked if he would change his mind aboutmoving if the girls would reconsiderHe said that the girls had made up their mind andthat was it." RAPID BINDERY, INC.2194. In February 1959, shortly before the plant was closed entirely, as describedbelow, employee Mroczka went to Soper for her check. Soper told her:You girls asked for it.You wanted a Union.You could have had all thework you wanted, but you wanted to be smart, you wanted to get the Union.Now suffer.5. Just before being laid off in February, employee Ellen Dorman was told bySoper that "we could not work at Buffalo, because we had joined the Union."G. Closing of the Dunkirk plantAs noted above, part of the Dunkirk plant was moved to Tonawanda early inDecember 1958.Without consulting with the Union, Superintendent Roll transferredthree employees from Rapid's payroll to that of Frontier: Florence Jacobowski,Vera Turanski, and James Matteson.All of these three had been "against theUnion." 9These employees were also given travel allowance to and from Dunkirk.During the hearing counsel stipulated that after the removal of machinery earlyin December, the hours of employment for the employees remaining at Dunkirk werereduced.In the latter part of February the Respondent Rapid notified all employees andthe Union that the plant at Dunkirk would be closed entirely as of March 1. Super-intendent Roll admitted that none of the employees then working at Dunkirk wereoffered employment at Tonawanda.Records show that there were, however, jobsavailable for them.The machinery and the nature of the work remained the same.The testimony of Turnowski is uncontradicted and it is found that on the last dayof work at the Dunkirk plant, she suggested to Soper, at that time in full localcharge of the plant's operations, that she and three other girl employees were willingto drive to the new plant. Soper told her that "the Koesslers would take care ofanybody that wasn't for the Union."The employees listed in Appendix A, attached hereto, were on the payroll at thetime the plant closed. It is here concluded and found that all such employees were,in effect, discharged by the Respondents on or about March 1, 1959, and were simul-taneously denied reinstatement at the Tonawanda plant.H. Conclusions as to closing of the plantIn brief, the Respondents adduced a great deal of testimony to the effect that:(1)The initial move of machinery early in December was motivated by economicreasons; and (2) the final move was made because one of its customers, a Canadiannewspaper, insisted that its work be done by members of a union other than theCharging Union.Without attempting to appraise the merit of the economic reasons advanced, sinceit is of no concern of the Trial Examiner or of the Board whether the Koesslers usedgood or bad business judgment, the Trial Examiner assumes that because of increasedbusiness, and the lack of adequate operating space at the Dunkirkpremises, somereadjustment was necessary.The great preponderance of credible evidence, however,establishes that whatever the conditions may have been, the Respondents did notmake their decision to move any part of the Dunkirk bindery untilafterthe Unionhad won the election. Indeed Koessler himself testified that at the dinnerbeforethe election he only told the employees thatsometimea decision would be required.Credible testimony,much of it undisputed, shows that management repeatedlywarned employees before the election that the plant would be moved if the Unionwon, and told themafterthe election that the move was being made because theydid vote for the Union. It follows, and is concluded and found, that the move inDecember was made not solely for economicreasons,but in an atmosphere redolenthostility toward the Union, and for the purpose of discouraging membership in it.ioAnd as to the final move, the Respondents' own defense evidence is sufficientproof of its illegal motive.The fact that its Canadian customer wanted its workdone by members of other than the Pressmen's Union is no warrant for the6Thefinding isbased upon the testimony of Matteson and the affidavit of SupervisorSoper.10 SeeBermuda Knitwear Corporation,120 NLRB332;Industrial Fabricating Inc.,et al,119 NLRB 162, 169. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents to violate a Federal Act.As the Ninth Circuit Court of Appeals saidin an early Board case,"The act prohibits unfair labor practices in all cases. It permits no immunitybecause the employer may think that the exigencies of the moment requireinfraction of the statute. In fact, nothing in the statute permits or justifies itsviolation by the employer.The Trial Examiner therefore concludes and finds that the move of the machineryin December 1958, and the resultant loss of employment hours by the employees,and the closing of the plant on or about March 1, 1959, and resultant dischargeof all employees were discriminatory and for the purpose of discouraging member-ship in the Union, and violative of Section 8(a) (3) and (1) of the Act.1.Conclusions as to the refusal to bargainThe preponderance of credible evidence supports the allegations of the complaintto the effect that the Respondents have refused and are refusing to bargain collec-tively with the Union as the exclusive bargaining representative for all employees inan appropriate unit, as described in section III, C, above.This conclusion restsupon the following factors:1.The Respondents, as found in section I, above, constitute a single employerwithin the meaning of the Act.2.While engaging in surface negotiations, on December 3, 1958, the Respondentsin bad faith failed to inform or consult with the Union regarding the move ofmachinery and resultant loss of employment hours at Dunkirk, although on that datethey were in the process of moving such machinery 123.At least three employees were transferred from Dunkirk to the new plant, andat least one of them, Matteson, was granted a wage increase, without consultationwith the Union, the bargaining agent for all employees.No offer was made throughthe employees' exclusive bargaining agent to transfer other Dunkirk employees tothe same enterprise at another location, although nonunion employees were grantedtravel allowances.4.The Respondents closed their Dunkirk operations and effectively discharged allemployees without consulting with the Union or giving it an opportunity to bargainwith respect to the contemplated change as it affected employment."J.Conclusions as to interference, restraint, and coercionThe evidence plainly and overwhelmingly establishes that the Respondents inter-fered with, restrained, and coerced employees in the exercise of rights guaranteed bySection 7 of the Act. This conclusion is based upon:1.The illegal discriminatory reduction in hours in December 1958, and thedischarges on or about March 1, 1959.2.The refusal to bargain collectively in good faith with the Union.3The many threats of economic reprisal and promises of benefit uttered by theKoesslers, Roll, and Soper, described at length in sections III, D, and F, above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices theTrialExaminer will recommend that they cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondents offer all employees discharged attheirDunkirk, New York, plant on or about March 1, 1959, immediate and full11N.L R.B v. Star PublishingCo., 97 F 2d 465(C.A. 9).12 SeeEva-Ray Dress Manufacturing Company, Inc.,88 NLRB 362;Pepsi-Cola BottlingCompany of Montgomery,72 NLRB 601.13Shamrock Dairy, Inc, et al.,124 NLRB 494. RAPID BINDERY, INC.221reinstatement to their former or substantially equivalent positions at their Dunkirkplant, if they reopen it, or at their Tonawanda, New York, plant, without prejudice totheir seniority or other rights and privileges, dismissing, if necessary to provide em-ployment for those offered and accepting employment, all employees at the Tona-wanda plant. It will also be recommended that the Respondents pay the employeesthe expenses entailed in moving their families and household effects, in the event theRespondents do not reopen their Dunkirk plant.14 It will further be recommendedthat the Respondents make whole these employees for any loss of pay they mayhave suffered by reason of the Respondents' discrimination against them in the fol-lowing manner: (a) to all employees on the payroll as of December 3, 1958, a sumof money equal to that which they suffered as loss thereafter by reason of the dis-criminatory move of machinery, and (b) to all employees listed in Appendix A,attached hereto, a sum of money equal to the amount each would normally haveearned as wages from March 1, 1959, to the date of offer of reinstatement less hisor her net earnings during such period, and in conformance with Board policy asset out in F.W. Woolworth Company,90 NLRB 289, andCrossett Lumber Com-pany,8 NLRB 440. It will also be recommended that the Respondents, upon request,make available to the Board and its agents all payroll and other records pertinentto the analysis of the amounts of backpay due and the right of reinstatement.Itwill be recommended that the Respondents, upon request, bargain collectivelywith Local Union No. 685, Printing Specialties and Paper Products Union, Inter-national Printing Pressmen and Assistants' Union of North America, AFL-CIO, asthe exclusive bargaining representative of employees in the appropriate unit de-scribed herein.Since the violations of the Act which the Respondents have committed are relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from their past conduct, thepreventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondents cease and desist from infringing in anymanner upon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local Union No. 685, Printing Specialties and Paper Products Union, Inter-national Printing Pressmen and Assistants'Unionof North America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named in Appendix A, and in the hours of employment of employeeson the payroll as of December 3, 1958, thereby discouraging membership in theabove-named labor organization,the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(a)(3) of the Act.3.All employees of the Respondents at its Tonawanda, New York, plant (formerlyitsDunkirk plant), excluding office clerical employees, guards, professional employ-ees, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.On November 6, 1958, and at all times since that date, the above-named labororganization has been and now is the exclusive bargaining representative of allemployees in the above-describedunitfor the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other terms and conditionsof employment, by virtue of Section 9(a) of the Act.5.By refusing, on December 3, 1958, and at all times thereafter, to bargaincollectivelywith the aforesaid labor organization, the Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (5)of the Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8(a)( I) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]14MountHopeFinishing Company, et al,106 NLRB 480, 499. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AApthorpe, VictoriaLeBaron, MarianBarone,Henry JoLemiszko, SophieBoner, HelenLukasik,MathildaBradley,MaryMcKay, EileenDorman, EllenMroczka,WinifredDorman, LauraPrzybyla,MarthaFarnham, DorothyRossotto, ElizabethFluker, SharonRozumalski, IreneGoodrich, DorisRutkowski, VirginiaGostomski, HelenSarek,HelenHoltz,WinifredStanley,AlbertaKubasik, BettyStephens, CarolKulpa,MarieSobilo,Violet JuneKye, Frank J.Tabasco, GenevieveHollowell,DoloresTurnowski, MarthaLawrence, BettyAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in Local Union No. 685, PrintingSpecialties and Paper Products Union, International Printing Pressmen andAssistants'Union of North America, AFL-CIO, or in any other labor organi-zation of our employees, by discharging, laying off, refusing to reinstate, reduc-ing work hours, or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of employment.WE WILL NOT threaten employees with reprisals or make them promises ofbenefit to discourage membership in or activity on behalf of the above-namedor any other labor organization.WE WILL NOT in any manner interfere with, restrain, or coerce employees inthe exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inany other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.WE WILL offer the employees listed on the attached Appendix A immediateand full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges, and makethem and all employees on our Dunkirk payroll on December 3, 1958, wholefor any loss of earnings they may have suffered by reason of the discriminationagainst them.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive representative of our employees in the appro-priate unitdescribed below:All employees at our Tonawanda, New York, plant, excluding officeclerical employees, guards, professional employees, and supervisors asdefined in the Act.RAPID BINDERY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)FRONTIER BINDERY CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.